DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.



Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,510,771 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Election/Restrictions
Applicant's election with traverse of the invention of Group I (claims 19-25) in the reply filed on June 21, 2021 is acknowledged.  The traversal is on the ground(s) that both groups I and II were previously examined together which demonstrates that there is no serious examination burden.  This is not found persuasive because as is pointed out in the restriction requirement mailed April 23, 2021, invention I and II are patentably distinct (see page 2 of the Restriction Requirement mailed April 23, 2021).
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 21, 2021.

Corrected Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
The error statement, while more detailed than the error statement filed originally on January 29, 2020, does not point out specifically what language in claim 1 caused the error and, since this is a broadening reissue application, how that language has been removed.  The error statement merely says “claim 19 is broader by at least not including the above-identified recitations of claim 1” and this lacks the specificity required by MPEP 1414(II).  MPEP 1414(II)(C) states, in pertinent part, that: 
(C) It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.
A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to 
To reiterate, any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  Specific changes or amendments to the claims must be identified.  Note that in identifying an error, it is sufficient to identify a single word, phrase, or expression in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP § 1414(II)(A-C).
A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  See 37 CFR 1.175(d).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections – 35 USC 251
Claims 19-25 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
oaths/declarations is set forth in the discussion above in this Office action.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretation – BRI Standard
	During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI standard”). That is, claims are given their broadest reasonable interpretation consistent with the 

Claim Interpretation – Lexicographer Exception to BRI Standard
	A first exception to the BRI standard occurs when there is lexicographic definition in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. See MPEP 2111.01, section IV.
	After careful review of the original disclosure, the examiner finds that the applicant is not their own lexicographer with respect to any claim terms since the applicant has not set forth any special definitions of any claim terms that differ from the plain and ordinary meaning they would otherwise possess.

Claim Interpretation – Means-Plus-Function Exception to BRI Standard
	A second exception to the BRI standard occurs when a claim recites a means-plus- function limitation that must be interpreted in accordance with 35 U.S.C. 112(f), formerly 35 U.S.C. 112, 6th paragraph. See MPEP 2181. To invoke 35 U.S.C. 112(f), a claim limitation must meet the 3-prong analysis set forth in MPEP 2181, section I. Therefore, in the explanation that follows, the examiner will apply the required 3-prong analysis to certain claim limitations to determine if the means-plus-function exception to the BRI standard is invoked. If a claim limitation invokes this exception, the examiner will also attempt to 

Prong A: A claim limitation that does not include the term “means” triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption may be overcome if the claim limitation uses a generic placeholder, i.e., a term that is simply a substitute for the term “means” and that fails to limit the scope of the claim to sufficient structure for performing the claimed function(s).
	In the instant reissue application, claim 19 recites:
	A system comprising:
	a position tracking system capable of tracking one or more movements of an instrument during a surgical procedure;
	a display unit; and
	a control unit in communication with the position tracking system and the display unit, where the control unit is configured to:
	receive…movement data of the instrument…
	receive neurophysiological data captured by the instrument…
	determine a virtual location of a given neurophysiological response…wherein the virtual location corresponds to a location on an image of the surgical target site; and
	overlay a graphic representative of the given neurophysiological response at the determined virtual location onto the image of the surgical target site and display the overlaid graphic onto the image… (emphasis added).  

	…wherein the control unit is further configured to:
	determine one or more threshold ranges…
	determine at least one or more visual effects associated with the graphic to be displayed on the image of the surgical site (emphasis added).
Claim 22 recites:
	…wherein the control unit is further configured to:
	overlay a virtual representation of the instrument onto the image of the surgical target site as the instrument is advanced… (emphasis added).
Claims 19, 21 and 22 do not use the term “means”, triggering the rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption is overcome if it is shown that the “control unit” of claims 19, 21 and 22 constitutes a generic placeholder.
Claims 19, 21 and 22 require that the claimed steps are carried out by a “control unit” that performs a number of functions/operations.  Based upon a review of claims 19, 21 and 22 as a whole, the examiner finds that the only structural element positively recited in these claims is a “control unit” for carrying out the claimed method steps.
Based upon a review of applicant’s disclosure, and in consideration of the state of the control unit art at the time of applicant’s invention, the examiner finds that:
An ordinary, off-the-shelf control unit is structure.
The hardware components of a control unit are old and well known 
There is little, if any, discussion in the applicant’s original disclosure of any new hardware component(s), or new arrangement of hardware components, that enable the claimed control unit to carry out the special functions/operations required by claims 19, 21 and 22. 
The control unit required to implement the claimed steps (see claims 19, 21 and 22) does not constitute a general purpose control unit; rather, it constitutes a special purpose control unit storing and executing special purpose computer programming/ instructions. That is, based upon the special functions required by claims 19, 21 and 22, the claimed computer-implemented method is necessarily carried out by a control unit having a particular configuration, i.e., it is specially configured and specially programmed in order to carry out the particular functions that are claimed. When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose control unit storing and executing general purpose computer instructions since the claimed functions are not coextensive with a general purpose control unit storing and executing general purpose computer instructions.
The finding that the control unit required to implement the claimed computer-implemented method (see claims 19, 21 and 22) 
Thus, the applicant’s disclosure acknowledges that a control unit  must be specially equipped, i.e., provided with special programming, in order to transform a general purpose computer memory and a general purpose computer processor(s) into a special purpose computer memory and a special purpose computer processor(s) for performing the specific functions and achieving the intended outcomes described in the applicant’s disclosure and recited in the claims.
Based on the above findings, the examiner further finds that the applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming instructions that are necessarily required to be stored and executed by a special purpose control unit in order to implement the claimed computer-implemented inventions and perform the special function/operations required by claims 19, 21 and 22.
For all these reasons, the control unit required to implement the claimed computer-implemented method steps (see claims 19, 21 and 22) does not constitute a general purpose control unit.  As a result, the claims cannot be considered to recite sufficient structure for performing the special function/operations required by claims 19, 21 and 22. Instead, the claimed “control 

Prong B: It must be clear that the element in the claims is set forth, at least in part, by the function(s) it performs as opposed to the specific structure that performs the function(s).
In this case, claims 19, 21 and 22 define the claimed control unit based upon the functions it enables the computer-implemented method to carry out. upon the functions it/they enable the processor(s) to carry out. See the Prong A analysis, which explains the core functions/operations required by each of the claims.
As explained in the Prong A analysis, the claimed control unit of claims 19, 21 and 22 fails to limit the scope of these claims to sufficient structure for performing the functions required by these claims. That is, these claims rely on the claimed control unit as a generic placeholder for the specific structure (i.e., the special purpose computer/processor storing and executing special purpose computer programming) that performs the claimed functions rather than setting forth the specific structure that performs the claimed functions.

Prong C: The term “means” or the generic placeholder recited in the claim must 
As explained in the Prong A and Prong B analysis, claims 19, 21 and 22 rely on generic placeholders for the specific structure (i.e., the special purpose control unit storing and executing special purpose computer programming) that perform the special functions/operations required by these claims. These claims do not set forth the specific structure that performs the claimed functions because these claims do not recite (a) any specific structural characteristics of the special purpose computer/memory/processor, or (b) the specific programming (i.e., the specific/detailed algorithm(s)) required to transform a general purpose computer/memory/processor storing and executing general purpose computer instructions into the special purpose computer/memory/processor storing special purpose computer programming which is required in order to implement the claimed computer-implemented inventions and perform the special claimed functions/operations. Therefore, the generic placeholders recited in claims 19, 21 and 22 are not modified by sufficiently definite structure for achieving the specified functions.

Conclusion: Because the limitations required by claims 19, 21 and 22 meet the 3-prong analysis set forth in MPEP 2181, section I, the examiner finds that: 
The claimed “control unit” invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard with respect to claims 19, 21 and 22.

Corresponding Structure: The corresponding structure of a claim limitation that invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard, must be disclosed in the specification itself in a way that POSITA will understand what structure will perform the recited function(s). Structure disclosed in the specification constitutes the required corresponding structure only if the specification clearly links or associates that structure to the function(s) recited in the claim.

Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed “control unit” (see claims 19, 21 and 22) is the control unit 22 of the position tracking system 12 (see col. 6, lines 21-23). 
However, the applicant’s original disclosure fails to describe either (a) any specific structural characteristics of a special control unit, or (b) the specific programming (i.e., the specific/detailed algorithm(s)) required to transform a general purpose control unit storing and executing general purpose computer instructions into the claimed special purpose control unit storing special purpose computer programming for performing the claimed functions.
As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. The specification must sufficiently disclose an algorithm(s) to transform a general purpose processor into a special purpose computer so that POSITA can  the algorithm(s) for performing the claimed function(s). Simply reciting the claimed function(s) in the specification will not be a sufficient disclosure for an algorithm(s) which, by definition, must contain a sequence of steps. Language that simply describes the function(s) to be performed describes an outcome(s), not a means for achieving that outcome(s).
In this case, the applicant’s original disclosure describes the functions to be performed using the claimed “control unit” (see, e.g., col. 13, line 59 to col. 16, line 52). However, the applicant’s disclosure fails to describe the particular algorithm(s) required to transform a general purpose computer/ memory/processor into the special purpose computer/memory/processor that is required for implementation of the claimed computer-implemented inventions and that performs the claimed special functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose control unit storing and executing special programming) that corresponds to the claimed “control unit.” 


How To Prevent Invoking 35 U.S.C. 112(f): If the applicant does not intend to have the above-discussed limitations of claims 19, 21 and 22 invoke 35 U.S.C. 112(f), the applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f).
Moreover, if the applicant believes the claimed “control unit,” which is
part of the necessary computer/memory/processor for implementing the claimed computer- implemented inventions and performing the specific functions required by the claims, have a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in order to show that the above- discussed limitations of claims 19, 21 and 22 do not meet Prong C of the 3- prong analysis, the applicant must also state on the record and provide evidence in support thereof that the claimed structure can perform the claimed functions in their entirety.
The applicant is reminded that, should the applicant amend a claim limitation so that it does not invoke 35 U.S.C. 112(f) or successfully argue that the limitation does not invoke 35 U.S.C. 112(f), elements from the specification (including any algorithms) will not be read into the claims since the Federal Circuit has repeatedly and clearly held that it will not read unstated limitations into claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2161.01(I), sixth and eighth paragraphs, state in pertinent part:
[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 

. . .

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b).

Emphasis added.

Col. 13, line 59 to col. 16, line 32 describes the operation of the neuromonitoring system 36.  It is disclosed that the initial dilator 32 has at least one electrode at the distal tip 224 that emits one or more simulation pulses that are detected by recording electrodes positioned over muscles innervated by nerves traversing through the psoas muscle (see col. 14, lines 4-22).  The position of the initial dilator 32 is then tracked as the relative distance of nearby nerves is monitored within the surgical corridor and, at the same time, the location of the initial dilator 32 may be tracked on the virtual fluoroscopic images 178, 184 (see col. 14, line 59 to col. 15, line 3).  It is then stated that the system 10 may then map each neurophysiological response to the precise spatial orientation where it was obtained onto the virtual fluoroscopic images 178, 184 (see col. 15, lines 3-6).  Figures 18-19 are illustrative of the description.  However, nowhere does this description establish an algorithm that performs the “mapping” 
displaying the overlaid graphic onto the image” in claim 26.  Similarly, there is no support for the recited functions of “determining a virtual location of a given neurophysiological response of the neurophysiological data based on the movement data, wherein the virtual location corresponds to a location of an image of the surgical target site; and overlaying a graphic representative of the given neurophysiological response at the determined virtual location onto the image of the surgical target site and displaying the overlaid graphic onto the image” in claim 28.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claimed “control unit” invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
As also explained above, the applicant’s original disclosure describes the functions to be performed using the claimed “control unit.”  However, the applicant’s disclosure fails to describe the particular algorithm(s) required to transform a general purpose computer/ memory/processor storing and executing general purpose computer instructions into the special purpose computer/memory/processor storing special purpose computer programming that is required for implementation of the claimed computer-implemented inventions and that performs the claimed special functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose control unit storing and executing special programming) that performs the special functions/operations recited in the claims and that corresponds to the claimed “control unit.” 
Due to the failure to sufficiently disclose the required structure for claimed subject matter invoking 35 U.S.C. 112(f), claims 19-25 are indefinite under 35 U.S.C. 112(b). See MPEP 2181, sections II and III.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20 and 22-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (U.S. Patent Application Publication No. 2010/0286554) in view of Shahidi (U.S. Patent Application Publication No. 2007/0225553).
In regard to claims 19, 20 and 22-25, Davis et al. teach an apparatus and method of monitoring nerve function during a surgical procedure, specifically for .  

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (U.S. Patent Application Publication No. 2010/0286554) in view of Shahidi (U.S. Patent Application Publication No. 2007/0225553) and further in view of Kaula et al. (U.S. Patent No. 7,522,953).
In regard to claim 21, Davis et al. are silent as to threshold ranges for the electromyography responses.  However, Kaula et al. teach a similar system and method for establishing an operative corridor to an intervertrbral target site in a postero-lateral, trans-psoas fashion (see col. 11, lines 34-36).  Kaula et al. teach advancing an initial dilating cannula 48 towards a target site with a K-wire 46 disposed within an innerlumen of the dilating cannula 48 (see Figs. 16-19).  K-wire 46 and cannula 48 are each equipped with a single stimulation electrode 70 to detect the presence and/or location of nerves between the skin of the patient and the target surgical site (see col. 19, line 66 to col. 20, line 2).  Kaula et al. also teach using a threshold label 86 to indicate a stimulation threshold required to elicit a measureable EMG response (see col. 21, lines 3-5).  Kaula et al. also teach that the threshold label 86 may be color-coded to indicate general proximity ranges (i.e., “green” for a range of stimulation thresholds above a predetermined safe value, “red” for a range of stimulation thresholds below a predetermined unsafe value, and “yellow” for the range of stimulation thresholds in .  

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive.
35 USC 112, 1st Paragraph
Applicant argues that the claims do not explicitly recite the “mapping function” and that terms such as “mapping” convey sufficient detail such that they need not be accompanied by a separate algorithmic implementation (see page 3 of the 3/12/21 response).  Applicant is correct in that the claims do not use the word “map” or “mapping” but instead recite “determining a virtual location of a neurophysiological response” and “overlaying a graphic representative of the neurophysiological response. . .onto the image of the surgical target site. . .” (see claim 19).  Looking to the specification and Figures for support for these recitations, the examiner finds that the  “determining” and “overlaying” functions are described as “map “ at col. 15, lines 3-7 of the specification.  Claim language differing from the specification is certainly permissible, but the claimed recitations must have support in the written description.  
The examiner is not requiring that claims recite “map” or “mapping.”  Nor does the examiner agree that “mapping” is sufficiently self-descriptive because of the high level of skill in the computer art so as to provide the necessary support for the claim recitations “determining” and “overlaying.”  MPEP 2161.01(I) also states: 
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.

	The “determining” and “overlapping” functions are the novel point of the instant invention.  Column 6, lines 21-41 clearly demarcates between what is known in the art about neuromonitoring systems (neuromonitoring system 36) and the features of the instant invention where further configurations are added to “determine” and “overlay” (see specifically steps 3 and 4 set forth at col. 6, lines 34-41).  Reading on to column 15 and looking at Figures 18 and 19, there is no explanation as to HOW the system 10 performs the “determining” and “overlaying” functions: There is just a statement of the functions to be performed or, in other terms, desired/intended outcomes.  There is no finite sequence of steps for solving a logical or mathematical problem or performing a task, an algorithm, set forth by either the specification or Figures 18-19.  An explanation as to HOW is required when the functions being claimed form the novel features of the 
35 USC 112, 2nd Paragraph
Applicant argues that receiving data is a function for which special algorithms need not be disclosed and that the specific recitations of claims 19 and 22 self-describe the necessary algorithm (the recitation itself sufficiently conveys the finite sequence of steps for performing the task) (see page 4 of the 3/12/21 response).  Applicant’s arguments are misplaced.  As is noted above, claims 19-25 are rejected under 35 USC 112, 2nd paragraph because applicant’s disclosure fails to describe the particular algorithm(s) required to transform a general purpose computer/ memory/processor storing and executing general purpose computer instructions into the special purpose computer/memory/processor storing special purpose computer programming that is required for implementation of the claimed computer-implemented inventions and that performs the claimed special functions.  The rejection does not say anything about the “receiving data” recitations of claim 19.  
35 USC 103
Applicant argues that Davis describes displaying “a virtual image of the nerve(s) or neural structures in relation to the localization probe as well as a depth at which the nerve(s) or neural structures were encountered” (see page 6 of the 3/12/21 response).  Shahidi teaches the overlaying function, not Davis.  Davis determines the location of nerves or neural structures and conveys them on a virtual display (see para. 0059) which constitutes a graphic representation of the nerves or neural structures.  Davis is combined with Shahidi to teach the overlaying of virtual images over a surgical site (see .  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the 

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:

b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 


The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Reexamination Specialist Gay Ann Spahn can be reached on 571-272-77317731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /JRJ/ and /GAS/





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,510,771; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.